Title: To Benjamin Franklin from Thomas Digges, 20 September 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 20th. Sept. 1780
The Inclosd will inform you fully of some applications made Mr H for the release of some Prisoners now at St. Omers which seem to have passd your notice. They are American—Capturd & have lately petitiond the admiralty to procure their release. The Capt Scott mentiond also in the inclosd Letter, will I hope stand against Capt Manley; The Board of Sick & hurt have promisd his release & that an order shall be sent down for this Purpose to Plymo. in a day or two. A good word has been spoken for Capn C——m but he being a more recent offender, it was refusd; not however without some tokens of attention to the application.
The Board of Sick & Hurt seem wonderfully civil of late, (indeed they have always been attentive to our applications) and I am led to think therefrom, that they begin to see how likely it is that America will succeed & how better it is for them to temporise & be civil. A small vessel from No Carolina to France, wch. saild abot. the 6th of Augt., and two others from Baltimore to Holland, Tobo. [Tobacco] loaded, wch saild in a fleet of 30 from Hampton the 8th. Augt. have been taken by English Cruisers & brot in— The two latter into the Thames. All papers, Letters &ca &ca have been seizd & kept secret, and eight of the Crew of one of them put on board the Tender at the Tower for his Majestys Service. I do suppose that the accots by these vessels are such as our great folks do not like, or they would have been let out—nay I think these very accots have been the reason of so much civility in office. I told you in a late letter that the Cartel Brige [Brigantine] Temple had got permission to return. On Mr H——s mentioning to day at the board of sick & hurt, that it would be impossible for this vessel to return without Seamen, Mr H was desird to get Mr Temple to petition for these 8 Seamen on board the Nightingale Tender at the Tower, to be releasd & sent to Bristol to navigate the Ship away. I shall draw up the Petition tomorrow & Mr T will give it into the Admiralty, where I have reason to think it will be granted. As these men are only pressd by the Gangs for this work, & have not yet been committd for Treason or Piracy, there can be no plea (as there was in the case of the Parole Prisoners by the Cartel) “that prisoners committed by a Magistrate for Treason &ca cannot be releasd but by certain forms &ca”.
I am expecting dayly a line from you about Goddards Bill as well as an ansr. to Mr Bowmans supplication for a pass for His necessary Baggage in case the Ship He is going in to Charles Town may be taken by an Amn Privateer.
No authentic news yet from N York but much rumour is going about that the ministers have for some days had possession of bad accots from that quarter.
The General cry of all partys is that the Amn War is intollerable & so little to be born, that the new Parliament is speedily to go upon the business of accomodation if at the expence of the Declaration of Independence. I reely beleive the Cabinet have determind to abandon that war, & look to their affairs nearer home. A Privateer just arrivd from Lisbon says there was an Embargo laid there on all English Ships the morning that He slipt away.— This has causd some little alarm in the City.

The Portugue Envoy set out yesterday for Lisbon, but apparently only to bring to England a few months hence His Lady. The one coming so immediately on the back of the other causes much conversation. The Lisbon Merchts tho apparently frightend say it is only some partial embargo to detect or take some State Prisoner or publick thief. A few days will shew the truth. I wrote you on the 18th. by two frds. going directly to P——s. This will be put into the Post office in Ostend or Holland most likely before the next foreign mail gets across the Channel.
I am with the highest respect Dr Sir Yr obligd & ob Ser
W. S. Church
 
Addressed: Dr. Franklin / Passy
Endorsed: Sept. 20. 80.
Notation: Sept. 20. 80
